Exhibit The Middleby Corporation Completes Acquisition of TurboChef Technologies, Inc. Elgin, IL and Atlanta, GA (January 5, 2009)– The Middleby Corporation (NASDAQ: MIDD) and TurboChef Technologies, Inc. (NASDAQ: OVEN) today announced that Middleby has completed its acquisition of TurboChef for $3.67 in cash and 0.0486 shares of Middleby common stock for each outstanding share of TurboChef common stock in accordance with the terms of an agreement and plan of merger entered into August 12, 2008 and amended November 21, 2008. The acquisition closed on January 5, 2009.Middleby financed the transaction under its senior revolving credit facility. TurboChef is a leader in speed-cook technology, one of the fastest growing segments of the commercial foodservice equipment market. TurboChef’s user-friendly speed cook ovens employ proprietary combinations of heating technologies to cook a variety of food products at speeds faster than that of conventional heating methods.Having created the speed cooking category, TurboChef is uniquely positioned to capture the growing demand in this segment. The addition of TurboChef’s line of products will complement Middleby’s existing industry leading brands and portfolio of innovative technologies, and further strengthen Middleby’s position as a global leader in the foodservice equipment industry. Selim A.
